DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 5/05/2022, has been entered and carefully considered. Claims 1, 5, 9 and 13 are amended, claims 3-4, 7-8, 11-12 and 15 are canceled. Claims 1-2, 5-6, 9-10, 13-14 and 16-19 are currently pending.

Response to Arguments
3.	Applicant’s arguments, filed on 5/05/2022, pages 6-9, with respect to claim 1, have been considered but are not persuasive. 
Applicant argues with respect to claim 1 that the combination of Kitamura and Marinier does not disclose “wherein a frequency region allocated for the PDSCH transmitted in the transmission time interval based on the first control information, is defined within a frequency region for the control region for the first control information, in a frequency domain” as recited in the amended claims 1, 5, 9 and 13, the arguments have been considered but are moot in view of a new ground of rejection based on Seo et al., US 2014/0254410.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 5, 9, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0254410), hereinafter Seo, in view of Marinier et al., (US 2018/0242317), hereinafter Marinier.

Regarding Claim 1, Seo teaches A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, first control information for a physical downlink shared channel (PDSCH) on a control region for the first control information configured by system information, wherein the first control information includes first resource allocation information ([Para. 0040, 0187-0188] Fig. 10, the BS transmits control information in including DL scheduling information through PDCCH and E-PDCCH control region to UE. [Para. 0055, 0060-0062] Control information transmitted through the PDCCH is referred to as DL control information (hereinafter, DCI) including DL scheduling information (called a downlink (DL) grant) for scheduling PDSCH, for example DCI format 1 and 2. Where the PDSCH can be allocated to the data region by a control region called a PDCCH region configured by system information);
wherein the first resource allocation information is used for defining a transmission time interval among a plurality of transmission time intervals ([Para. 0046, 0060] Control information transmitted through the PDCCH is referred to as DL control information (hereinafter, DCI) is used for DL scheduling information. Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in 2 slots in the time domain), 
and wherein the transmission time interval is defined by a first number of OFDM symbols from the first start OFDM symbol ([Para. 0046-0053] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in the time domain including 2 slots. Fig. 3 shows a subframe includes two consecutive slots of up to 14 symbols, and each slot in time domain consists of 7 OFDM symbols. The first 3 OFDM symbols in a control region to which a control channel is allocated indicates the remaining OFDM symbols (i.e., starting from 4th OFDM symbol of the 11 number of OFDM symbols) correspond to a data region of 2 slots to which a data channel is allocated),
wherein a frequency region allocated for the PDSCH transmitted in the transmission time interval based on the first control information, is defined within a frequency region for the control region for the first control information, in a frequency domain ([Para. 0012-0013, 0134-0135, 0156, 0158, 0175-0176] a subframe (i.e., transmission time interval) consisting of a plurality of OFDM symbols in a time domain and consisting of a plurality of subcarriers in a frequency domain including scheduling information in the control region for scheduling the data channel (PDSCH) detected from the control region. Fig. 9 shows the PDCCH control region including E-PDCCH for performing control information for allocation of PDSCH located in a first slot and a second slot of a subframe in a time domain and in a frequency domain may be frequency division multiplexing with the PDSCH data region. Fig. 13 shows in Cell #1 and Cell #2, the PDCCH control region and the PDSCH data region within a downlink subframe in both frequency and time domain. In Cell #1 the PDCCH control region configures the PDSCH data region, and in Cell #2, the E-PDCCH control region configures the PDSCH). The is, the frequency region allocated for the PDSCH region in the transmission time interval such as slot 1 and slot 2 of a subframe is based on the control information within the PDCCH control region in a frequency domain.
Seo does not disclose wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval; identifying a transport block size that is associated with the first number of OFDM symbols; and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information.
Marinier teaches wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval ([Para. 0202, 0218-0220] the downlink control information (i.e., DCI, a resource allocation information) may indicate a transport block size for one or more TTIs to be included within a certain time period, such as a subframe for resource allocation. The DCI may indicate the start of a time period t where t may represent a number of symbols in a transmission period (e.g., TTI). For example, DCI may indicate 2 TTIs in a subframe of 14 symbols. The first TTI starting at the third symbol and ending at the eighth symbol (i.e., the first consecutive OFDM symbols starting from the third symbol). [Para. 0262] Fig. 10, the first DCI may indicate the resource allocation in the time domain. For example, a first set of time symbols (e.g. OFDM symbols from the second to the seventh), where In LTE, OFDM symbol is used as the basic signal format for both downlink (DL) and uplink data transmissions in a 1 ms LTE timing structure [0137, 0169]);
identifying a transport block size that is associated with the first number of OFDM symbols ([Para. 0219-0220] the downlink control information may indicate a transport block size or a maximum transport block size for one or more TTIs to be included within a certain time period, such as a subframe that includes 14 OFDM symbols. For example, the resource block allocation for which the transport block size would not exceed the indicated maximum transport block size of maximum number of 3 symbols. Where the start and end time of each TTI allocation for which the transport block size would not exceed the indicated maximum transport block size that is associated with the number of OFDM symbols [0137, 0169]).
and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information. ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4 shows an example of frame structure 400 in both frequency and time domain. The eNB transmit downlink data in a DL portion of the frame based on the DL transmission assignment and TTI duration, where the start of each DL transmission portion 402a and 402b of the two TTIs 409a and 409b may be indicated by a DCI 401a and 401b, and is based on TBS over a PDSCH in the case of an LTE-based transmission [0221]. [Para. 0219] For example, downlink control information may indicate that 2 TTIs are transmitted in a subframe. In a case where a control region occupies 2 symbols and a subframe includes 14 symbols, this may implicitly indicate a first TTI starting at the third symbol and ending at the eighth symbol, and a second TTI starting at the ninth symbol and ending at the fourteenth symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo and the teaching of DCI indicating a transport block size from Marinier to improve the 5G broadband performance.

Regarding Claim 5, Seo teaches A method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, first control information for a physical downlink shared channel (PDSCH) on a control region for the first control information configured by system information, wherein the first 
wherein the first resource allocation information is used for defining a transmission time interval among a plurality of transmission time intervals ([Para. 0046, 0060] Control information transmitted through the PDCCH is referred to as DL control information (hereinafter, DCI) is used for DL scheduling information. Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in 2 slots in the time domain); and wherein the transmission time interval is defined by a first number of OFDM symbols from the first start OFDM symbol ([Para. 0046-0053] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in the time domain including 2 slots. Fig. 3 shows a subframe includes two consecutive slots of up to 14 symbols, and each slot in time domain consists of 7 OFDM symbols. The first 3 OFDM symbols in a control region to which a control channel is allocated indicates the remaining OFDM symbols (i.e., starting from 4th OFDM symbol of the 11 number of OFDM symbols) correspond to a data region of 2 slots to which a data channel is allocated),
wherein a frequency region allocated for the PDSCH transmitted in the transmission time interval based on the first control information, is defined within a frequency region for the control region for the first control information, in a frequency domain ([Para. 0012-0013, 0134-0135, 0156, 0158, 0175-0176] a subframe (i.e., transmission time interval) consisting of a plurality of OFDM symbols in a time domain and consisting of a plurality of subcarriers in a frequency domain including scheduling information in the control region for scheduling the data channel (PDSCH) detected from the control region. Fig. 9 shows the PDCCH control region including E-PDCCH for performing control information for allocation of PDSCH located in a first slot and a second slot of a subframe in a time domain and in a frequency domain may be frequency division multiplexing with the PDSCH data region. Fig. 13 shows in Cell #1 and Cell #2, the PDCCH control region and the PDSCH data region within a downlink subframe in both frequency and time domain. In Cell #1 the PDCCH control region configures the PDSCH data region, and in Cell #2, the E-PDCCH control region configures the PDSCH). The is, the frequency region allocated for the PDSCH region in the transmission time interval such as slot 1 and slot 2 of a subframe is based on the control information within the PDCCH control region in a frequency domain.
Seo does not disclose wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval; identifying a transport block size that is associated with the first number of OFDM symbols; and receiving, from the base station, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information.
Marinier teaches wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval ([Para. 0202, 0218-0220] the downlink control information (i.e., DCI, a resource allocation information) may indicate a transport block size for one or more TTIs to be included within a certain time period, such as a subframe for resource allocation. The DCI may indicate the start of a time period t where t may represent a number of symbols in a transmission period (e.g., TTI). For example, DCI may indicate 2 TTIs in a subframe of 14 symbols. The first TTI starting at the third symbol and ending at the eighth symbol (i.e., the first consecutive OFDM symbols starting from the third symbol). [Para. 0262] Fig. 10, the first DCI may indicate the resource allocation in the time domain. For example, a first set of time symbols (e.g. OFDM symbols from the second to the seventh), where In LTE, OFDM symbol is used as the basic signal format for both downlink (DL) and uplink data transmissions in a 1 ms LTE timing structure [0137, 0169]);
identifying a transport block size that is associated with the first
receiving, from the base station, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4, the UE receives downlink data in a DL portion of the frame based on the DL transmission assignment and TTI duration, where the start of each DL transmission portion 402a and 402b of the two TTIs 409a and 409b may be indicated by a DCI 401a and 401b, and is based on TBS over a PDSCH in the case of an LTE-based transmission [0221]. [Para. 0219] For example, downlink control information may indicate that 2 TTIs are transmitted in a subframe. In a case where a control region occupies 2 symbols and a subframe includes 14 symbols, this may implicitly indicate a first TTI starting at the third symbol and ending at the eighth symbol, and a second TTI starting at the ninth symbol and ending at the fourteenth symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo and the teaching of DCI indicating a transport block size from Marinier to improve the 5G broadband performance.

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Seo in view of Marinier, specifically, Seo teaches A base station, in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0207] Fig. 18 show a structure of a base station including the RF unit 130 is coupled with the processor 110 for transmitting and/or receiving a radio signal.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5 as being unpatentable over Seo in view of Marinier, specifically, Seo teaches A terminal in a communication system, the terminal  comprising: a transceiver; and a controller coupled with the transceiver and configured to receive from a base station, first downlink control information ([Para. 0208] Fig. 18 show a structure of a UE including the RF unit 230 is coupled with the processor 210 for transmitting and/or receiving a radio signal.
Regarding Claim 16, the combination of Seo and Marinier, specifically, Seo teaches wherein the first resource allocation information further indicates the first number of OFDM symbols of the transmission time interval. ([Para. 0046-0053] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in the time domain including 2 slots. Fig. 3 shows a subframe includes two consecutive slots of up to 14 symbols, and each slot in time domain consists of 7 OFDM symbols. The first 3 OFDM symbols in a control region to which a control channel is allocated indicates the remaining OFDM symbols (i.e., 11 OFDM symbols) correspond to a data region of 2 slots to which a data channel is allocated),
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16.

5.	Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Marinier as applied to claims 1, 5, 9 and 13 respectively above, and further in view of Islam et al., (US 2018/0063865), hereinafter Islam.

	Regarding Claim 2, the combination of Seo and Marinier, specifically, Seo teaches wherein the plurality of transmission time intervals comprises a slot length transmission time interval ([Para. 0046] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling including in 2 slots in the time domain).
The combination of Seo and Marinier does not disclose wherein the plurality of transmission time intervals comprises a mini slot length transmission time interval.
Islam teaches wherein the plurality of transmission time intervals comprises a mini slot length transmission time interval ([Para. 0038, 0049] Fig. 4, a transmission time interval (TTI), a symbol, a frame, a sub-frame, a slot, a mini-slot)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Seo, Marinier and Islam to avoid performance degradation of the slotted transmission of latency tolerant traffic.
Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130242817, He et al. discloses uplink control channel resource mapping for an enhanced pdcch in LTE systems.
US  20140126490, He et al. discloses epdcch resource and quasi-co-location management in LTE.
US 20140204825, Ekpenyong et al. discloses Method and Apparatus for multicast transmission in a wireless communication system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413